Citation Nr: 9922155	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for aseptic viral 
meningitis.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

4.  Entitlement to a compensable evaluation for psychosomatic 
pain of the shoulders.

5.  Entitlement to a compensable evaluation for low back 
disability.
	

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from June 1979 to September 
1995.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Indianapolis, Indiana.

In his January 1997 substantive appeal, which was received by 
VA in February 1997, the veteran alleged that the RO did not 
have all of his pertinent records.  He did not specifically 
identify any outstanding records.  He did request a personal 
hearing before a traveling member of the Board at the local 
RO (Travel Board hearing).  In February 1999, the RO sent the 
veteran a letter, noting that in his substantive appeal the 
veteran had requested both a Travel Board hearing and a 
hearing before a hearing officer at the RO.  The RO requested 
the veteran to clarify whether he still desired a personal 
hearing and, if so, what type of hearing he wanted, by 
filling in an attached questionnaire.  He was told in the 
letter that he needed to let VA know as soon as possible if 
he wished to cancel his request for a Travel Board hearing.  
No response has been received from the veteran.

Although the record does not reflect that the veteran has 
requested a hearing before a hearing officer at the RO, it 
does reflect that he has requested a Travel Board hearing and 
that this request has not been withdrawn.  

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers who may possess 
additional records pertinent to any 
pending claim.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.

2.  Then, the RO should undertake any 
other indicated development.

3.  If additional evidence is received, 
the RO should readjudicate the issue(s) 
to which the evidence relates.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case.

4.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he should then be 
scheduled, in accordance with the docket 
number of this case, for a hearing before 
a traveling member of the Board sitting 
at the RO in Indianapolis, Indiana.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of any issue.  The appellant need take no action 
until he is otherwise notified.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


